            Case 1:21-cv-01280-DLB Document 1 Filed 05/24/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                 NORTHERN DIVISION

                                                        Civil Action No.:
THERESA COKLEY,

                              Plaintiff,
       vs.                                              COMPLAINT FOR VIOLATIONS OF
                                                        THE FAIR CREDIT REPORTING ACT
POINT BREEZE CREDIT UNION
to serve: CSC-Lawyers Inc’ing Serv. Co.
7 St. Paul Street                                       DEMAND FOR JURY TRIAL
Suite 820
Baltimore, MD 21202


                              Defendant.


       Plaintiff Loreal Collins (“Plaintiff”) brings this action against defendant Point Breeze

Credit Union (“PBCU” or “Defendant”), and alleges, based upon Plaintiff’s personal knowledge,

the investigation of counsel, and information and belief, as follows:

                                   NATURE OF THE ACTION

       1.      This is an action to recover damages for violations of the Fair Credit Reporting Act,

15 U.S.C. § 1681, et seq. (the “FCRA”).

       2.      Defendant PBCU has been reporting inaccurate payment status information about

Plaintiff’s PBCU account. Specifically, although the account was closed with a $0 balance,

Defendant continued to report that the current payment status of the account was 30 days late.

Although Plaintiff disputed the reporting in writing, Defendant failed to correct the reporting.

       3.      Plaintiff has been forced to deal with the aggravation and humiliation of a poor

credit score. Accordingly, Plaintiff is entitled to damages.



                                                 1
            Case 1:21-cv-01280-DLB Document 1 Filed 05/24/21 Page 2 of 7



                                           PARTIES

       4.      Plaintiff resides in Baltimore, Maryland, and qualifies as a “consumer” as defined

and protected by the FCRA. Plaintiff is an individual, not an entity.

       5.      Defendant PBCU is a foreign corporation that regularly conducts business in this

jurisdiction. PBCU qualifies as a “consumer reporting agency” under the FCRA.

                                JURISDICTION AND VENUE

       6.      The claims asserted in this complaint arise under § 1681s-2(b) of the FCRA. This

Court has jurisdiction over the subject matter of this action under 28 U.S.C. § 1331 and 15 U.S.C.

§ 1681p.

       7.      Venue is proper in this District under 28 U.S.C. § 1391(b).

                              SUBSTANTIVE ALLEGATIONS

       A.      The FCRA

       8.      The FCRA is a federal statute designed to protect consumers from the harmful

effects of inaccurate information contained in their consumer credit reports. Thus, Congress

enshrined the principles of “fair and accurate credit reporting” and the “need to ensure that

consumer reporting agencies exercise their grave responsibilities with fairness” in the very first

provision of the FCRA. See 15 U.S.C. 1681a.

       9.      To that end, the FCRA imposes the following twin duties on consumer reporting

agencies (or credit bureaus): (i) credit bureaus must assure maximum possible accuracy of

information when preparing consumer reports, and set up reasonable procedures to maintain

compliance with this standard; and (ii) credit bureaus must reinvestigate the facts and

circumstances surrounding a consumer’s dispute and timely correct any inaccuracies.




                                                2
            Case 1:21-cv-01280-DLB Document 1 Filed 05/24/21 Page 3 of 7



       10.     Credit bureaus must immediately notify furnishers if a consumer disputes the

accuracy of information reported by that furnisher. Section 1681s-2(b) requires a furnisher, upon

receiving a consumer’s dispute, to conduct an investigation, mark the account as disputed, and

update the reporting if necessary.

       11.     Plaintiff has a legally protected interest in Defendants fulfilling their duties under

the FCRA.

       B.      Defendants Willfully Violated the FCRA and Harmed Plaintiff

       12.     Defendant has been reporting inaccurate payment status information about

Plaintiff’s PBCU account.

       13.     Specifically, although the account was closed and had a $0 balance, Defendants

reported that the current payment status of the account was 30 days late.

       14.     The reporting of a derogatory payment status on an account that is paid and closed

is inconsistent with the industry standard.

       15.     The payment status field is specifically designed to reflect the current status of the

account. Thus, credit scoring algorithms specifically take this field into account when calculating

and generating a credit score.

       16.     As a result, when a late status is reported in the pay status field, even where the

account has a zero balance or zero monthly obligation, the credit scoring algorithm calculates the

negative status as an active delinquency.

       17.     This causes the credit score generated to be lower than it would be if the pay status

was reported as closed, consistent with industry standard.

       18.     A lower credit score hurts a consumer’s creditworthiness because lenders have

different tiers of risk. A consumer with a lower credit score will often be placed into a lower tier.



                                                 3
           Case 1:21-cv-01280-DLB Document 1 Filed 05/24/21 Page 4 of 7



Thus, Plaintiff’s creditors and prospective creditors are misled as a result of a lower credit score

caused by PBCU’s erroneous payment status because the creditors make their credit lending

decisions based substantially on the credit scores generated by the credit reporting agencies.

        19.     To address the incorrect status, which was artificially lowering Plaintiff’s credit

score, on February 10, 2020, Plaintiff disputed the reporting by submitting written disputes through

Equifax and TransUnion’s FCRA compliance departments. The disputes explained that it was

inaccurate to report a current delinquency in the Payment Status field because the account was

paid and closed.

        20.     Equifax and TransUnion, in turn and as required by federal statute, notified PBCU

of Plaintiff’s dispute.

        21.     The receipt of the disputes triggered Defendant’s obligation to conduct an

investigation, mark the account as disputed, and correct the misleading reporting.

        22.     Defendant, however, failed to conduct an investigation, failed to mark the account

as disputed, and failed to correct the misleading reporting.

        23.     Plaintiff has been forced to deal with the aggravation, humiliation, and

embarrassment of a low credit score.

        24.     Accordingly, Plaintiff is entitled to damages.

                                       CAUSES OF ACTION

                                              COUNT I

           Against PBCU for Violations of the FCRA, 15 U.S.C. §§ 1681e and 1681i

        25.     Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.




                                                   4
           Case 1:21-cv-01280-DLB Document 1 Filed 05/24/21 Page 5 of 7



       26.     Upon receiving notice of a dispute from a credit reporting agency, furnishers are

required to conduct an investigation and correct the misleading information as necessary, as

follows:

               After receiving notice pursuant to 15 U.S.C. § 1681i(a)(2) of a
               dispute with regard to the completeness or accuracy of any
               information provided by a person to a consumer reporting agency,
               the person shall
               (A)     conduct an investigation with respect to disputed
                       information;
               (B)     review all relevant information provided by the consumer
                       reporting agency pursuant to § 1681i(a)(2) of this title;
               (C)     report the results of the investigation to the consumer
                       reporting agency; [and]
               (D)     if the investigation finds that the information is incomplete
                       or inaccurate, report those results to all other consumer
                       reporting agencies to which the person furnished the
                       information…
                                            15 U.S.C. § 1681s-2(b) (emphasis added).

       27.     Defendant PBCU failed to conduct a timely and reasonable investigation of

Plaintiff’s dispute after receiving notices thereof from Equifax and TransUnion.

       28.     Defendant PBCU willfully, intentionally, recklessly, and/or negligently continued

to report inaccurate information to Equifax and TransUnion.

       29.     Instead of removing the inaccurate information, Defendant PBCU improperly

verified that the reporting was accurate.

       30.     As a result of Defendant PBCU’s misconduct, Plaintiff has suffered actual damages

in the form of harm to credit reputation and credit score, and emotional distress.

       31.     Defendant PBCU’s misconduct was a direct and proximate cause of Plaintiff’s

damages.




                                                  5
            Case 1:21-cv-01280-DLB Document 1 Filed 05/24/21 Page 6 of 7



       32.     As a result of Defendant PBCU’s statutory violations, Plaintiff suffered statutory

and actual damages as described herein and is entitled to recover statutory, actual, and punitive

damages under 15 U.S.C. §§ 1681n and 1681o.

                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiff demands a judgment:

       a)      awarding Plaintiff statutory money damages, actual damages and punitive

damages, including pre-judgment and post-judgment interest;

       b)      awarding attorney’s fees and costs, and other relief; and

       c)      awarding such other relief as to this Court may seem just and proper.

                                            JURY DEMAND
       Plaintiff demands a trial by jury.




                                                 6
         Case 1:21-cv-01280-DLB Document 1 Filed 05/24/21 Page 7 of 7



DATED: May 24, 2021                 GOWEN SILVA & WINOGRAD PLLC
                                    F. PETER SILVA II



                                                     /s/ F. Peter Silva II


                                    F. Peter Silva II (Bar #19464)
                                    513 Capitol Court N.E., Suite 100
                                    Washington, DC 20002
                                    Telephone: 202/408-5400
                                    Fax: 202/499-1370
                                    psilva@gowensilva.com

                                    Attorneys for Plaintiff

Of Counsel:

EDWARD Y. KROUB
DAVID TANNENBAUM (pro hac vice forthcoming)
COHEN & MIZRAHI LLP
300 Cadman Plaza West, 12th Floor
Brooklyn, NY 11223
Telephone: 929/575-4175
Fax: 929/575-4195
ekroub@cmlattorneys.com
dtannenbaum@cmlattorneys.com




                                       7
